Motion by respondents to dismiss appeal denied, on condition that appellant perfect and be ready to argue or submit the appeal at the March Term, beginning March 4, 1963; appeal ordered on the calendar for said term. The record and appellants’ brief must be served and filed on or before February 11, 1963. This disposition is without prejudice to the renewal of the motion to dismiss on the argument of the appeal upon the ground that the notice of appeal was not timely served, if respondents be so advised. Beldoek, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.